Landon, J.:
A pleading may oe verified by the agent of the party “where the party is not within the county where the attorney resides,” if the attorney resides within the State. (Code of Civil Pro., § 525.)
The Code does not prescribe in what respect the agency must exist, nor that the nature of it be stated in the verification. Here nothing is stated in the answer to be alleged on information and belief, and hence the agent has sworn 'that every allegation of the answer is true to his own knowledge. (Sec* 52J.) The letter and form of the Code have been complied with. It is probable that the agent has sworn that to be true of his own knowledge, which he could not know to be true, but since the Code permits this certificate of the truth of a pleading we do not feel at liberty to set it aside because it fails to command confidence. The art of constraining *399parties or their agents to swear to nothing but the truth in verifying pleadings has not been very successfully exercised in these provisions of the Code.
The order must be reversed, with ten dollars costs and printing disbursements, and the motion granted, with ten dollars costs
Potter and Parker, JJ., concurred.
• Order reversed, with ten dollars costs and printing disbursements, and motion denied, with ten dollars costs.